                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WILLIE LEE WILLIAMS                                                                 PLAINTIFF

v.                               Case No. 3:19-cv-00348-KGB

JEREMY WHEELIS,                                                                   DEFENDANT
individually and officially

                                             ORDER

       Before the Court is defendant Jeremy Wheelis’s motion to dismiss without prejudice for

failure to prosecute (Dkt. No. 10). Plaintiff Willie Lee Williams filed this lawsuit on December 2,

2019 (Dkt. No. 2). On January 19, 2021, the Court entered an Order screening the complaint and

ordering service on Mr. Wheelis (Dkt. No. 4). Mr. Wheelis filed his answer in this case on

February 3, 2021 (Dkt. No. 6). On February 8, 2021, the Court noted that mail sent to Mr. Williams

by the Court had been returned undeliverable (Dkt. No. 7). On February 12, 2021, Mr. Wheelis

filed a Notice of Returned Mail (Dkt. No. 8).

       The Local Rules of the United States District Court for the Eastern and Western Districts of

Arkansas provide that “[i]f any communication from the Court to a pro se plaintiff is not responded

to within thirty (30) days, the case may be dismissed without prejudice.” Local Rule 5.5(c)(2).

Because Mr. Williams has failed to respond timely or provide an updated mailing address, the

Court dismisses without prejudice Mr. Williams’s complaint for failure to prosecute (Dkt. No. 2).

The Court denies the relief requested.

       It is so ordered this 29th day of June, 2021.



                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
